#onhare In the rail1wbs thePa finypmvlofoR stating thbt
t&e fomire or me wife to relinquisi~
                            -.        her shere of We oore-




           fae dtspodtive prtwiafoacp of the toatawmtary
trust created by the will of Albert drndly wore he follkwar
      I.                 :



           (b) l/6 ts a 00~.end 2/6 to a           tar for a
           prrieclllkewls6 siaammd by the3         e or Mm.
           andly, PxwMed, tmtever, that:
            :" ,(Il.,,zr
                      ei%ltbrthe &tvoP      the   dwghs8r
               pradeaeasod hh      hndly,   thq sham OS
               au&h deaeaeed atLUd 8houXd g;oto hfo
                      ahlldrwi, if any, to be used for
               or hather
               theiraupportendedumtian.
                     .U in the aontiaganay but ferth 3.n
                      abovr t&m tare no ohlldrea of the
               duueamd sod or ~&u&hter the sham of
               the der3edant8hould mm& in the estate.

           (a) ff b&-a. iiaudly pradeaea*ed t!m maraarid
           daugmar    l/J of tha iaaw    uaa to go to the
           roliand i/3 to the daugkiter fer a period of
           ten yew8 biter #rs, hmily*a death, provfded,
           howtiver, tbatt




               ox- her chfldren,   U any.
 2) If in t&e c0U.iqeacy set forth ia
 1) above the deceased pemum left no
child or atildnn,   ~uoh person*e tlhare
Wig LO l-%LWiKiin the Wt%t8.


ial 2/j to the daughter and l/J to tne eor4
to be paid ten yas-a after 34~s.ikuadly’rs
death provided the recipient thereof w&8
than alive.

lb) ff either the son or dauater falled to
Uv8 until ten per8 after Sm. Mandlg~s
iieat~h,
       the blare of euch pwoon use to be:
    (1) Pald to ~umiving ainildren, If any,
    upanthel~attaini~ their majority.




ahudrea,      the corpuu was to go to four named
ergnnisatloaxa Jsnnodlately upon Cirr. kWdly*5
dwithr

{d),dk,84W8&S  pt4pfAIcIII 184 gadr With ML;
speut to powilble amouata rete&ied in &he
eata* under the contlngeneymet forth ln
If(b) (2) above+
..   ..
Wba r3 6s of the iaaoma benel%alar%e8 Ln the InsWit trust
W%r%1fs ted to the life of the settler and a etatad period
~haaftar;    BO in tke Bethsh GRPB, the right8 af the c~iaia-
dwmau ware      loxpprr8~ly asrde oontiugent u n their king olive
a6 a at&ted period after the death of CfG sattlorr uador the
d~oi~iano’froxi     other status, umy of uUoh- aso cited in t,hs
above quotation, the pmioeuc% of any OIMof thoiba &otorr
ulll mke for the taxrtnlty         a4 a trust; their aiwa~rariw
in the iaotaat aaue yrmiden a trip10 bar to croaten$ion8 thnt
the trust Is tan wcelflpt*